El Juez Asociado Sr. del Tobo,
emitió la opinión . del tribunal.
El presente es un recurso de apelación contra sentencia de la Corte de Distrito de San Juan, Sección 2a., en un caso de acometimiento y agresión con circunstancias agravantes.
*1157La vista del recurso se celebró el día 29 de noviembre úl-timo y en ella, el abogado del recurrente solicitó la revocación de la sentencia apelada o la modificación de la misma, en cuanto a la imposición de la pena en el caso de que no hubiere lugar al primer pronunciamiento.
Los motivos alegados fueron:
Io. porque el acusado estuvo anteriormente expuesto por el delito perseguido y castigado en esta causa;
2o. porque las pruebas practicadas no fueron suficientes para declarar culpable al acusado, y
3o. porque la pena que se impuso al condenado es excesiva.
En cuanto al primero de los motivos alegados, sólo consta en la “relación de hechos” preparada por el mismo recurren-te y aprobada y certificada por el Juez sentenciador que:
“Después de leer la denuncia el secretario de la corte, el abo-gado del acusado presentó la excepción de haber estado el acusado expuesto antes por el mismo delito, apoyándose en los razonamientos orales que expuso. El Fiscal se opuso a dicha excepción; la corte la desestimó. El abogado del acu-sado tomó excepción.”
Siendo esto así, es bien claro que no tenemos base para discutir los méritos de la excepción. No basta consignar que se hizo por el acusado la alegación que autoriza el artículo 162, No. á°. del vigente Código de Enjuiciamiento Criminal, apoyándose en razonamientos orales, sino que es necesario incluir en la transcripción del récord la prueba que se presen-tara a la corte sentenciadora, si se presentó alguna, para que podamos decidir si el apelante estuvo realmente expuesto en otra ocasión por el mismo delito que se persigue en esta causa.
En cuanto al segundo motivo, aparece que el Fiscal en su acusación imputó a Rafael Burgos el hecho de haber acome-tido y agredido voluntaria e ilegalmente y con intención de causarle daño a Jorge Romany, infiriéndole con el puño varias contusiones dé carácter grave, y que presentó para probarlo las declaraciones del perjudicado Romany, de los testigos *1158Diaz, Merced y Figueroa y de los peritos médicos Orcasitas y Marcano.
Romany declara, en resumen, que iba en su coche por la carretera central y Burgos le pidió que lo llevara hasta su casa. Que accedió, que Burgos. subió' al coche y ya en él le acometió y agredió auxiliado de otro hombre que lo sujetó por la espalda., El testigo Díaz manifiesta que poco después de haber salido Romany de la casa del testigo volvió a ella “estropeado, con muchísimos golpes en la cara, echando san-gre por la nariz, ojos, boca y oídos.” Los testigos Merced y Figueroa dicen, en substancia, que vieron cuando Burgos auxiliado de otra persona agredía a Romany y los peritos médicos expresan que examinaron a Romany quién presenta-ba muchos golpes, notándose en las fosas nasales, én los oídos y en la boca gran cantidad de sangre" procedente de las lesio-nes que fueron producidas por ún cuerpo contundente. Que dos horas después del'examen sé inició en'Rtítíiany una fuerte congestión cerebral. Qué Romany ha curado, pero quedán-dole una inflamación de las enciás' que dificulta la masticación.
Y aparece también que la defensa presentó prueba de tes-tigos tendente a demostrar que Burgos se encontraba en su casa en el momento en que se alega que ocurrió el 'suceso; que Romany se'causó las heridas al caerse del coche que ío conducía por haberse espantado el caballo con un automóvil, y a desacreditar el testimonio de los testigos de la acusación Merced y Figueroa.
La prueba practicada es, pues, contradictoria. El juez sentenciador resolvió- el conflicto en contra del acusado. Y como no se ha demostrado que actuara movido por pasión,, prejuicio o parcialidad, o que cometiera algún error mani-fiesto, debemos aceptar su resolución como la justa y proce-dente.
Y en cuanto al tercero y último motivo diremos que acep-tando como aceptó el Juez de Distrito la verdad de las decla-raciones de los testigos de la acusación, el hecho cometido por *1159Burgos reviste tal-gravedad, que la pena que se le impuso en vez de excesiva resulta leve.
No siendo en tal virtud suficientes las razones alegádas por el apelante para obtener la revocación o modificación en su caso de la sentencia contra él dictada y apareciendo ade-más que no se lia cometido error fundamental alguno, pro-cede que se declare sin lugar el recurso interpuesto y se con-firme la sentencia apelada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández"y Aso-ciados MaeLeary, Wolf y Aldrey.